EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claim 8 has been rejoined and is allowed.  The claim status identifier has been changed to “Original”.  
	Claims 38-40 have been rejoined and are allowed.  The claim status identifier of claims 38-40 has been changed to “Original”.

	Claim 40, line 1, “The” has been changed to – An --.

	Claims 13-37 and 41-48 have been canceled.

	Title:  In compliance with 37 CFR 1.72, the title has been changed as follows:
	“Epilamization agent comprising a cleavable linking group and Epilamization method using such an Epilamization agent.”

	End of Amendment.





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art references of record, singly or combined, teach or suggest the epilame agent of the claimed invention, which comprises a compound that is made water-soluble by a hydrophilic moiety, all of which is linked to the compound by a cleavable group.  Xu et al (“Perfluorocyclobutyl Aryl Ether-Based ABC Amphiphilic Triblock Copolymer”, Sci. Reports) teaches a copolymer where the two polymerized monomers are linked by a group that can be arguably cleavable; however, Xu fails to teach whether the copolymer can function as an epilame agent.  Letondor (US 2016/0272842 and CN 105985697A) teaches an epilame agent comprising a compound that is essentially similar to the claimed compound; however, the publication date of Letondor is predated by the effective filing date of the instant application.  With regards to the teaching of Fukushima et al (US 2005/0245739), the compound taught by Fukushima is in direct opposite of the claimed epilame agent and thus is not suitable as an epilame agent.  First of all, the cleavable group in the claimed agent is a linking group that links the hydrophilic moiety to the main compound; on the other hand, the Fukushima’s compound comprises a cleavable component, not just a linkage, and does not comprise a hydrophilic moiety arranged to enable solubility of the compound in an aqueous medium as required in the instant claims.  Secondly, cleaving of the cleavable group in Fukushima removes the hydrophobic component and thus converts the compound to hydrophilic (Fukushima, para. 0033) while the cleaving of the cleavable group of the claimed invention removes the hydrophilic component.  Lastly, once the hydrophobic component is removed as .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



May 8, 2021